Order entered May 8, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01637-CV

              DR. RICHARD MALOUF AND LEANNE MALOUF, Appellants

                                                  V.

                        GRAHAM WOOD AND AOL, INC., Appellees

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-06268-C

                                             ORDER
       By order dated March 25, 2014, the Court questioned its jurisdiction over the portion of

the above-captioned appeal concerning the trial court’s order, signed November 5, 2013, in

which the trial court dismissed all claims against defendant Graham Wood. The Court directed

the parties to file jurisdictional briefing addressing this Court’s jurisdiction over the claims in the

appeal involving Graham Wood. In response to the Court’s order, the parties obtained a joint

order of severance from the trial court, severing all claims asserted against Graham Wood into

trial court cause number CC-14-1556-C. It now appears that the Court has jurisdiction over all

matters appealed in the above-captioned case.

       Accordingly, the Court ORDERS the Clerk of the Court to docket the appeal of the trial

court’s order in trial court cause number CC-14-1556-C as a new appeal bearing the appellate
cause number 05-14-00568-CV and the style, Dr. Richard Malouf and Leanne Malouf v Graham

Wood. The Court ORDERS the Clerk of the Court to include a copy of all documents from

cause number 05-13-01637-CV in cause number 05-14-00568-CV and to treat the filing fee

previously paid by Dr. Richard Malouf and Leanne Malouf in cause number 05-13-01637-CV as

paid in 05-14-00568-CV.

       Appellate cause number 05-13-01637-CV, which encompasses the appeal by AOL, Inc.

of the trial court’s denial in trial court cause number CC-12-06268-C of its motion under chapter

27 of the Texas Civil Practices and Remedies Code, shall remain pending. The Court ORDERS

the Clerk of the Court to restyle cause number 05-13-01637-CV as AOL, Inc. v. Dr. Richard

Malouf and Leanne Malouf.

       At the request of the parties, by order dated March 25, 2014, the Court established a

combined briefing schedule for all the claims then included in cause number 05-13-01637-CV,

including the claims asserted against Graham Wood. The parties shall continue to adhere to the

briefing schedule established by that order and shall file their briefs in cause number 05-13-

01637-CV and cause number 05-14-00568-CV according to the schedule set forth in the order

dated March 25, 2014 as a single document bearing both cause numbers.


       .


                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE